Title: Joseph Darmsdatt to Thomas Jefferson, 1 June 1810
From: Darmsdatt, Joseph
To: Jefferson, Thomas


          
            Sir
             
                     Richmond 
                     June 1st 1810
          
            Yours of the 27th past is duly Received and observe the Contents
          I remember Well our former Dealings and am happy to find they were Satisfactory and shall be happy again to Renew our former dealings
          At present I have Not a single barrel of fish left out of 400 barrels the Herring fisherys were Very Short this year and fish will be Very Scarce
          I expect a Cargo of fish every day & as Soon as they Arive I will advise you of it and the Quantity you Mention by the Boats as desired, and am Also Willing to Receive payment every Quarter
          
                  Mr Robt Gamble is the only person who has a few Barrels, and Selling at 6¼ dollars
          
            With Respect I am Sir yr Mo Obt
            
                  J Darmsdatt
          
        